NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REY DAVID CABRERA-PUAC, AKA                     No.    20-70904
David Cabrera, AKA Rey David Cabrera,
AKA Cabrera David Estrada,                      Agency No. A206-407-210

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**


Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Rey David Cabrera-Puac, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Cabrera-Puac

failed to demonstrate past persecution or a clear probability of future persecution

on account of a protected ground.2 See, e.g., Nagoulko v. INS, 333 F.3d 1012,

1016 (9th Cir. 2003) (“Persecution . . . is an extreme concept that does not include

every sort of treatment our society regards as offensive.”) (citation and internal

quotation marks omitted); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”).

Thus, Cabrera-Puac’s withholding of removal claim fails.




1
 Cabrera-Puac does not challenge the agency’s denial of his asylum application as
untimely.
2
  Because Cabrera-Puac’s failure to demonstrate a nexus to a protected ground is
dispositive, we do not reach his argument that he belongs to a cognizable particular
social group. “As a general rule courts and agencies are not required to make
findings on issues the decision of which is unnecessary to the results they reach.”
Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (internal citation omitted).

                                          2                                    20-70904
      Substantial evidence supports the agency’s denial of CAT protection

because Cabrera-Puac failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   20-70904